Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
It appears that Fig. 6 of applicant’s drawings is depicting prior art.  However, this depiction is not clearly evident in the specification nor in Fig. 6 since it is not labeled as “Prior Art.”  Applicant’s assistance is respectfully requested in resolving the prior art status of Fig. 6.  If Fig. 6 is prior art, then a correction of Fig. 6 will be required.
Information Disclosure Statement
The IDS filed 5/18/21 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the claims 9 and 22, the limitations “a second request” (see, e.g., claim 9, line 2) and “second data” (see, e.g., claim 9, line 5) imply that a “first request” and a “first data” have been previously recited.  However, no such recitations are clearly evident in these claims nor the claims 1 and 15 from which they respectively depend.
The dependent claims 10-11 and 23-24 fall in view of claims 9 and 22, respectively.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswamy et al., US 2011/0167478, (“Krishnaswamy”).
Regarding independent claim 12, Krishnaswamy teaches the claim limitations “A system (Fig. 1, access point 102, access terminals 104, 106), comprising: 
a WiFi router (Fig. 1, access point 102; paragraph no. 0024), wherein the WiFi router is configured to: 
establish a first communication link with a first WiFi device (Fig. 1, access terminal 104; paragraph no. 0024), the first communication link secured utilizing a first WiFi password (Fig. 1 and paragraph nos. 0036, 0041, 0049 disclose that the access terminal 104 or “first WiFi device” uses key0 or “first WiFi password” to establish a secure communication session with the access point 102); and 
establish a second communication link with a second WiFi device (Fig. 1, access terminal 106; paragraph no. 0024), the second communication link secured utilizing a second WiFi password, wherein the first WiFi password is different than the second WiFi password” (Fig. 1 and paragraph nos. 0036, 0041, 0049 disclose that the access terminal 106 or “second WiFi device” uses key1 or “second WiFi password” to establish a secure communication session with the access point 102; key0 is different than key1, see paragraph no. 0037, “having two different master keys … second master key KEY1 … first master key KEY0”).  
Regarding claim 13, Krishnaswamy teaches “wherein a WiFi network managed by the WiFi router is defined by a service set identifier and the first and second established communication links are with the WiFi network” (paragraph no. 0038, “the access point 102 may utilize one or more service set identifiers (SSID)”; see Fig. 1 which shows that the two communication sessions are part of a WLAN formed by the access point 102).  
Regarding claim 14, Krishnaswamy teaches “further comprising the first WiFi device and the second WiFi device” (see Fig. 1 which shows that the first access terminal 140 and the second access terminal 106 are included in the system defined by e.g., access point 102 and the two access terminals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastlake et al., US 2007/0280481, (“Eastlake”) in view of Krishnaswamy et al., US 2011/0167478, (“Krishnaswamy”).
Independent Claims
Regarding independent claim 1, Eastlake teaches the claim limitations “A method (Figs. 2 and 4), comprising: 
receiving, from a first WiFi device, a request to connect to a WiFi network defined by a service set identifier (SSID) (Fig. 4, step 404 and paragraph no. 0031, “When a user station 206 requests access to a wireless network 202”; see also, paragraph no. 0039, “at a process block 404, a request is received from a station”; the claimed “WiFi network” reads on the wireless network 202 formed in part by at least one access point 202 shown in Fig. 2 – see paragraph no. 0037 which discloses that the wireless network may be an IEEE 801.11 network or more commonly known as a WiFi network; and since the wireless network 202 is a WiFi network, the user stations 206 are all WiFi devices; the claimed “service set identifier (SSID)” is inherent in the wireless network 202 since all IEEE 801.11 wireless networks must have a name or SSID, however, see below for a more explicit teaching on a SSID); 
receiving, from the first WiFi device, a first message associated with performing a protocol for establishing a secure communication link with the first WiFi device, the first message including data derived from a first WiFi password configured at the first WiFi device (Fig. 4, step 406 and paragraph no. 0031, “the user station 206 provides information that is dependent on a station pre-shared key to the access point 204”; the claimed “data derived from a first WiFi password” reads on the disclosed information that is dependent on a station pre-shared key, and the claimed “first WiFi password configured at the first WiFi device” reads on the disclosed station pre-shared key or PSK  stored at user station 206 as shown in Fig. 2; the claimed “protocol” reads on the protocol defined in part by the steps 406 and 408 of Fig. 4 and also shown in Fig. 7 and described in paragraph nos. 0045-0051; the claimed “first message” reads on the message containing the information that is dependent on a station pre-shared key – see also, paragraph no. 0051 which discloses that the user station 206 transmits a message two which contains this information); and 
attempting to learn the first WiFi password configured at the first WiFi device utilizing the data and at least one of a plurality of preconfigured WiFi passwords” (Fig. 4, step 408 and paragraph no. 0031, “The access point 204 compares the information that depends on the station pre-shared key with information that depends on each of the PSKs in the list of multiple PSKs”; see also, paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs from the list of PSKs to validate the Message Integrity Code (“MIC”) until one of the PSKs validates the message or all of the PSKs fail to validate the MIC”; the claimed “plurality of preconfigured WiFi passwords” reads on the disclosed list of multiple PSKs stored at the access point 204 as shown in Fig. 2).
While Eastlake is deemed to inherently teach that the wireless network 202 is “defined by a service set identifier (SSID)” as recited in claim 1, Krishnaswamy teaches this limitation more explicitly, see paragraph no. 0038, “the access point 102 may utilize one or more service set identifiers (SSID).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Eastlake by incorporating the teachings of Krishnaswamy to allow a wireless network to broadcast its name to users within its vicinity in order to allow the users to identify the network to which they wish to connect to for wireless connectivity, as suggested by Krishnaswamy in paragraph no. 0038 and as is well known in the art.
Regarding independent claim 15, this independent claim is a corresponding apparatus claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 15, Eastlake teaches a “processor” (inherent) and a “memory” (inherent) included in an access point 204.  Such hardware components are inherent in all access points in order to allow the access point to operate.  As supporting evidence, see, e.g., Fig. 2 of Krishnaswamy which shows these inherent components in an access point.
Dependent Claims
Regarding claims 2 and 16, Eastlake teaches “associating a learned WiFi password with the first WiFi device at least partially responsive to successfully learning the first WiFi password configured at the first WiFi device (paragraph no. 0031, “If it is determined from this comparison of PSK-dependent information that the station pre-shared key is present on the list of multiple PSKs, the Access Point 204 provides access to the wireless network 202 to the user station 206”; see also, paragraph no. 0051, “In the first case, the handshake completes, access is granted, and the Access Point 204 remembers which PSK validated this MIC for that station”); and performing remaining operations of the protocol to establish the secure communication link” (see paragraph no. 0044 which discloses a four way handshake – the claimed “remaining operations” reads on some of the 4 messages in the four way handshake, e.g., messages 3 and 4 shown in Fig. 7 which depicts the four way handshake protocol) as recited in claim 2 and similarly recited in claim 16.
Regarding claims 3 and 17, Eastlake teaches “terminate performing the protocol at least partially responsive to failing to learn the first WiFi password configured at the first WiFi device” (paragraph no. 0051, “all of the PSKs fail to validate the MIC … In the second, access is denied”) as recited in claim 3 and similarly recited in claim 17. 
Regarding claim 4, Eastlake teaches “wherein the plurality of preconfigured WiFi passwords are associated with the SSID defining the WiFi network” (paragraph no. 0031, “The list of plurality of pre-shared keys is transmitted … to at least one Access Point 204”; since the list is associated with the access point 204 which inherently has a SSID, these limitations are met by Eastlake; alternatively, these limitations are deemed to logically follow from the above modification of Eastlake in view of Krishnaswamy vis a vis the claim 1 rejection, supra).
Regarding claims 5 and 18, Eastlake teaches “wherein the attempting to learn the first WiFi password configured at the first WiFi device utilizing the data and at least one of the plurality of preconfigured WiFi passwords comprises: 
selecting a candidate WiFi password from the plurality of preconfigured WiFi passwords (paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs … to validate the Message Integrity Code (“MIC”) until one of the PSKs validates the message”; the claimed “candidate WiFi password” read on one of the PSKs selected from the list to validate the message); and 
attempting to process the data utilizing the candidate WiFi password” (paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs … to validate the Message Integrity Code (“MIC”) until one of the PSKs validates the message”; the claimed “data” reads at least on the MIC) as recited in claim 5 and similarly recited in claim 18. 
Regarding claims 6 and 19, Eastlake teaches “learning the candidate WiFi password as the first WiFi password configured at the first WiFi device at least partially responsive to successfully processing the data utilizing the candidate WiFi password” (paragraph no. 0051, “until one of the PSKs validate the message … In the first case, the handshake completes, access is granted, and the Access Point 204 remembers which PSK validated this MIC for that station”) as recited in claim 6 and similarly recited in claim 19.  
Regarding claims 7 and 20, Eastlake teaches “failing to learn the first WiFi password configured at the first WiFi device at least partially responsive to unsuccessfully processing the data utilizing the candidate WiFi password” (paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs from the list of PSKs to validate … or all of the PSKs fail to validate the MIC”) as recited in claim 7 and similarly recited in claim 20. 
Regarding claims 8 and 21, Eastlake teaches “wherein the performing the protocol for establishing the secure communication link comprises performing a 4-way handshake of a key agreement protocol” (paragraph no. 0044; see also, paragraph nos. 0045-0051 and Fig. 7 which describe the key agreement protocol in detail) as recited in claim 8 and similarly recited in claim 21. 
Regarding claims 9 and 22, Eastlake teaches “receiving, from a second WiFi device, a second request to connect to the WiFi network (paragraph no. 0034 discloses that “each of the Access Points 204 can communicate with a plurality of user stations 206” which includes a second user station or “second WiFi device”; the steps 404, 406, 408 shown in Fig. 4 apply to each user station and hence, would apply to the second user station accessing the wireless network; see Fig. 4, step 404 and paragraph no. 0031, “When a user station 206 requests access to a wireless network 202”; see also, paragraph no. 0039, “at a process block 404, a request is received from a station”); 
receiving, from the second WiFi device, a second message associated with performing the protocol for establishing a secure communication link with the second WiFi device, the second message including second data derived from a second WiFi password configured at the second WiFi device (Fig. 4, step 406 and paragraph no. 0031, “the user station 206 provides information that is dependent on a station pre-shared key to the access point 204”; the claimed “second data derived from a second WiFi password” reads on the disclosed information that is dependent on a station pre-shared key, and the claimed “second WiFi password configured at the second WiFi device” reads on the disclosed station pre-shared key or PSK  stored at a second user station 206 as shown in Fig. 2 and described in paragraph no. 0034; the claimed “protocol” reads on the protocol defined by the steps 406 and 408 of Fig. 4 and also shown in Fig. 7 and described in paragraph nos. 0045-0051; the claimed “second message” reads on the message containing the information that is dependent on a station pre-shared key – see also, paragraph no. 0051 which discloses that the user station 206 transmits a message two which contains this information); and 
attempting to learn the second WiFi password configured at the second WiFi device utilizing the second data and at least one of the plurality of preconfigured WiFi passwords” (Fig. 4, step 408 and paragraph no. 0031, “The access point 204 compares the information that depends on the station pre-shared key with information that depends on each of the PSKs in the list of multiple PSKs”; see also, paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs from the list of PSKs to validate the Message Integrity Code (“MIC”) until one of the PSKs validates the message or all of the PSKs fail to validate the MIC”; the claimed “plurality of preconfigured WiFi passwords” reads on the disclosed list of multiple PSKs stored at the access point 204 as shown in Fig. 2) as recited in claim 9 and similarly recited in claim 22.  
Regarding claims 10 and 23, Eastlake teaches “wherein the attempting to learn the second WiFi password configured at the second WiFi device utilizing the second data and the at least one of the plurality of preconfigured WiFi passwords comprises: 
selecting a candidate WiFi password from the plurality of preconfigured WiFi passwords (paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs … to validate the Message Integrity Code (“MIC”) until one of the PSKs validates the message”; the claimed “candidate WiFi password” read on one of the PSKs selected to validate the message); 
attempting to process the second data utilizing the candidate WiFi password (paragraph no. 0051, “the Access Point 204 attempts to utilize PSKs … to validate the Message Integrity Code (“MIC”) until one of the PSKs validates the message”); and 
learning the candidate WiFi password as the second WiFi password configured at the second WiFi device at least partially responsive to successfully processing the data utilizing the candidate WiFi password” (paragraph no. 0051, “until one of the PSKs validate the message … In the first case, the handshake completes, access is granted, and the Access Point 204 remembers which PSK validated this MIC for that station”) as recited in claim 10 and similarly recited in claim 23. 
Regarding claim 11, Eastlake appears to teach “wherein the first WiFi password is different than the second WiFi password” (see Fig. 2 which appears to show that different stations have different station PSKs and paragraph nos. 0005, 0006 which describe a problem with the prior art in which all stations share the same PSK and the solution described in paragraph no. 0025 which solves this problem – however, see below for a more explicit teaching).
Krishnaswamy more explicitly teaches that different access terminals have different master keys to access a WLAN formed by an access point, see Fig. 1 and paragraph no. 0037.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Eastlake and Krishnaswamy by incorporating the additional teachings of Krishnaswamy to allow the access point to provide a plurality of separate, secure networks, e.g., one for known users or personal peripherals, and another for ad-hoc users, as suggested by Krishnaswamy in paragraph no. 0037.  In addition, it would be further obvious to allow a first access terminal to continue to securely access the wireless network using its own different/unique password, even if the password of a second access terminal was compromised, e.g., by a hacker.  In such a case, the password of the first access terminal would not need to be changed, thereby saving time and resources in operating the wireless network.
Regarding claim 24, Eastlake appears to implicitly teach “wherein a learned second WiFi password is different than a learned first WiFi password” (see Fig. 2 which appears to show that different stations have different station PSKs and paragraph nos. 0005, 0006 which describe a problem with the prior art in which all stations share the same PSK and the solution described in paragraph no. 0025 which solves this problem; see also paragraph no. 0051 which discloses that a PSK of one station is learned – however, see below for a more explicit teaching that access terminals use different passwords).
Krishnaswamy more explicitly teaches that different access terminals have different master keys to access a WLAN formed by an access point, see Fig. 1 and paragraph no. 0037.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Eastlake and Krishnaswamy by incorporating the additional teachings of Krishnaswamy to allow the access point to provide a plurality of separate, secure networks, e.g., one for known users or personal peripherals, and another for ad-hoc users, as suggested by Krishnaswamy in paragraph no. 0037.  In addition, it would be further obvious to allow a first access terminal to continue to securely access the wireless network using its own different/unique password, even if the password of a second access terminal was compromised, e.g, by a hacker.  In such a case, the password of the first access terminal would not need to be changed, thereby saving time and resources in operating the wireless network.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See paragraph no. 0039 of Ding et al., US 2018/0063079, which discloses that IoT devices each use a different password to access a WiFi network and paragraph nos. 0005 and 0039 of Penov et al., US 2018/0007030, which disclose that different devices use different passwords to access a WLAN network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WON TAE C KIM/Examiner, Art Unit 2414